Exhibit 10.35.1


March 18, 2016
[rohanchandrantelenavs_image1.jpg]
SEVERANCE AGREEMENT AND GENERAL RELEASE
This Severance Agreement and General Release (hereinafter referred to as
"Agreement") is made and entered into by and between Rohan Chandran (hereinafter
referred to as “Mr. Chandran"), and Telenav, Inc. (hereinafter referred to as
"Company").
WHEREAS, Mr. Chandran and the Company are parties to a September 30, 2015
Amended and Restated Employment Agreement, pursuant to which Mr. Chandran agreed
to enter into a release of any and all claims of Mr. Chandran arising out of Mr.
Chandran’s employment with the Company and his termination;
WHEREAS, Mr. Chandran and the Company have agreed that Mr. Chandran’s employment
shall end on March 18, 2016 (“Termination Date”). On the Termination Date
employee shall be paid all earned wages, including any accrued but unused
vacation.
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, and to avoid unnecessary litigation, it is hereby agreed by and
between the parties as follows:
1.    In consideration for this Agreement:


The Company will pay to Mr. Chandran the gross amount of $130,000, which is
equivalent to six (6) months of his regular salary. The Company shall also pay
to Mr. Chandran a lump-sum pro-rated bonus payment for fiscal year 2016 in the
amount of $55,070. Such amounts shall be paid to Mr. Chandran, less regular
payroll withholdings. Said monies shall be paid by check, mailed to “ Mr.
Chandran” at his address last known to the Company or directly deposited into
his account if preferred within 10 days after revocation period ends, provided
that Mr. Chandran does not revoke this agreement as permitted below.
a.    The Company also will pay up to six (6) month(s) of COBRA contributions
for the months of April, May, June, July, August and September of 2016 for Mr.
Chandran and/or Mr. Chandran’s eligible dependents, provided that he elects
COBRA coverage. Said monies shall be paid directly to the Company’s COBRA
Provider – IGOE. Mr. Chandran will be responsible for electing COBRA coverage
via COBRA paperwork that will be sent to Mr. Chandran’s address last known to
the Company. Such COBRA contributions will discontinued earlier than six months
if and when Mr. Chandran and/or Mr. Chandran’s eligible dependents becomes
covered under similar plans.
b.    In addition, if eligible at the date of termination to purchase any
options that have been granted, Mr. Chandran will have sixty (60) days to
exercise options under the 1999 Plan and/or three (3) months if under the 2009
Plan or they will expire (please contact Stock Administration at
stock@telenav.com). It is Mr. Chandran’s responsibility to review his option
information, make any decision to purchase or not and complete the transaction
with the Company within the 60 days/3 month period. No reminders or notices with
respect to


1

--------------------------------------------------------------------------------




options will be provided by the Company. Please contact Stock Administration at
stock@telenav.com or (408) 990-1436 with questions regarding options.
c.    Mr. Chandran agrees that the foregoing shall constitute an accord and
satisfaction and a full and complete settlement of his claims, shall constitute
the entire amount of monetary consideration provided to him under this
Agreement, and that he will not seek any further compensation for any other
claimed damage, costs, wages or attorneys' fees in connection with the matters
encompassed in this Agreement.
d.    Mr. Chandran further agrees that he is not otherwise owed any of the
amounts identified above, and that they are paid solely as consideration for
this Agreement. Mr. Chandran also agrees that as of the date of his termination
he has been paid all wages due and owing to him.
e.    Mr. Chandran acknowledges and agrees that the Company has made no
representations to him/her regarding the tax consequences of any amounts
received by him pursuant to this Agreement. Mr. Chandran agrees to pay federal
or state taxes that are required by law to be paid with respect to this
Agreement.


2.    This Agreement, all of its terms, and all of the obligations of the
Company contained herein are expressly contingent upon the condition that Mr.
Chandran does not exercise his right of revocation as described in subparagraph
(g) of paragraph 6 below.
3.    Mr. Chandran represents that he will not file (or ask or allow anyone to
file on his behalf), any charge, complaint, claim or lawsuit of any kind in
connection with any claim released by this Agreement. This provision shall not
apply, however, to any non-waivable charges or claims, including any that may be
brought before any governmental agency. With respect to any such non-waivable
claims, Mr. Chandran agrees to waive his right (if any) to any monetary or other
recovery should any governmental agency or other third party pursue any claims
on Mr. Chandran’s behalf, either individually, or as part of any collective
action. Nothing herein shall preclude any claim Mr. Chandran may file alleging
that the waiver of claims under the Age Discrimination in Employment Act of 1967
("ADEA") was not knowing or voluntary. Nothing herein shall preclude any claim
for indemnity under California Labor Code section 2802, although Mr. Chandran
acknowledges and agrees that he has been fully reimbursed for all necessary
business expenses.
4.    Mr. Chandran without limitation hereby irrevocably and unconditionally
releases and forever discharges the Company, its officers, agents, directors,
supervisors, employees, representatives, successors and assigns, and all persons
acting by, through, under, or in concert with any of them from any and all
charges, complaints, claims, causes of action, debts, demands, sums of money,
controversies, agreements, promises, damages and liabilities of any kind or
nature whatsoever, both at law and equity, known or unknown, suspected or
unsuspected, anticipated or unanticipated (hereinafter referred to as "claim" or
"claims"), arising from conduct occurring on or before the date of this
Agreement, including without limitation any claims incidental to or arising out
of Mr. Chandran’s employment with the Company or the termination thereof. It is
expressly understood by Mr. Chandran that among the various rights and claims
being waived in this release are those arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621.


2

--------------------------------------------------------------------------------




et seq.), Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil
Rights Act of 1866, the Age Discrimination in Employment Act of 1967 (ADEA), the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Worker Adjustment and Retaining Act, or any other federal, state or local law or
regulation. This provision is intended by the parties to be all encompassing and
to act as a full and total release of any claim, whether specifically enumerated
herein or not, that Mr. Chandran might have or has had, that exists or ever has
existed on or to the date of this Agreement. In this regard, you hereby
expressly waive any benefits of Section 1542 of the Civil Code, which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


5.    The parties understand the word "claim" or "claims" to include without
limitation all actions, claims and grievances, whether actual or potential,
known or unknown, related, incidental to or arising out of Mr. Chandran’s
employment with the Company and the termination thereof. All such claims,
including related attorneys' fees and costs, are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of a duty arising in contract or tort; any alleged unlawful act, any
other claim or cause of action; and regardless of the forum in which it might be
brought.
6.    Mr. Chandran understands and agrees that he:
a.    Has had the opportunity of a full twenty-one (21) days within which to
consider this Agreement before signing it, and that if he has not availed
himself of that full time period that he has failed to do so knowingly and
voluntarily.
b.    Has carefully read and fully understands all of the provisions of this
Agreement.
c.    Is, through this Agreement, releasing the Company and its officers,
agents, directors, supervisors, employees, representatives, successors and
assigns and all persons acting by, through, under, or in concert with any of
them, from any and all claims he may have against the Company or such
individuals.
d.    Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.
e.    Knowingly and voluntarily intends to be legally bound by the same.
f.    Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of his choice prior to signing this
Agreement.
g.    Has a full seven (7) days following the execution of this Agreement to
revoke this Agreement, and has been and hereby is advised in writing that this
Agreement shall not become effective or enforceable until the revocation period
has expired. Should he choose to exercise his right of revocation, Mr. Chandran


3

--------------------------------------------------------------------------------




must provide notice to Lisa Aguilar at lisaa@telenav.com, no later than close of
business on the seventh (7th) day after his execution of this Agreement.
h.    Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is signed are not waived.
7.     Mr. Chandran and the Company both jointly stipulate and agree as a matter
of fact that Mr. Chandran’s age played no part in any of the Company’s decisions
or actions affecting Mr. Chandran. Mr. Chandran expressly acknowledges that he
has had the opportunity of a full twenty-one (21) days within which to consider
this Agreement before signing it, and that if he has not availed himself of that
full time period, that he expressly waives this time period and will not assert
the invalidity of this Agreement or any portion thereof on this basis.
8.     Mr. Chandran agrees that he will now and forever keep the terms and
monetary settlement amount of this Agreement completely confidential, and that
he shall not disclose such to any other person directly or indirectly. As an
exception to the foregoing, and the only exception, Mr. Chandran may disclose
the terms and monetary settlement amount of this Agreement to Mr. Chandran’s
attorney, tax advisor, accountant and immediate family (defined as and limited
to spouse and children) who shall be advised of its confidentiality. Should any
of the foregoing individuals disclose the terms and/or monetary settlement
amount of this Agreement to any other person, such shall be considered an
indirect disclosure in breach of this provision for which Mr. Chandran shall be
liable. Notwithstanding the foregoing, Mr. Chandran may make such disclosures of
the terms and monetary settlement amount of this Agreement as are required by
law or as necessary for legitimate enforcement or compliance purposes.
9.    Mr. Chandran agrees that the failure to comply with the terms of paragraph
8 above shall amount to a material breach of this Agreement which will subject
Mr. Chandran to the liability for all damages the Company might incur. In the
event of such a breach, the Company will be entitled to all legal and equitable
remedies available, including, but not limited to, injunctive relief.
10.    Mr. Chandran specifically acknowledges that his employment by the Company
created a relationship of trust between Mr. Chandran and the Company with
respect to any information of a confidential or secret nature of which Mr.
Chandran became aware during the period of his employment and which (i) relates
to the business of the Company, or to the business of any customer or supplier
of the Company; or (ii) is processed by the Company and has been created,
discovered or developed by, or has otherwise become known to the Company that
has commercial value to the business in which the Company is engaged. All said
information is hereinafter called “proprietary information.” By way of
illustration, and not in limitation, proprietary information includes trade
secrets, processes, computer programs, data, know how, strategies, forecasts,
customer lists, pricing, policies, operational procedures, staffing, billing and
collection practices, and contract provisions and philosophies. At all times Mr.
Chandran will keep in confidence and trust all such proprietary information and
will not use or disclose any such proprietary information or anything relating
to it without the written consent of the Company. Mr. Chandran hereby agrees
that all proprietary information shall be the sole and exclusive property of the
Company and its assigns. Mr. Chandran further acknowledges and agrees that the
executed TELENAV, INC. PROPRIETARY INFORMATION AGREEMENT with the Company
remains in full force and effect and is unaffected by this Agreement.


4

--------------------------------------------------------------------------------




11.    On or before the Termination Date, Mr. Chandran will deliver to the
Company all documents, data and proprietary information of any nature pertaining
to the Company or its affiliated companies, and will not take from the Company
or its affiliated companies any documents or data of any description or any
reproduction containing or pertaining to any proprietary information nor utilize
same.
12.    Mr. Chandran agrees not to interfere with the Company’s relationship with
current or prospective employees, suppliers, or investors. Mr. Chandran also
agrees to refrain from communicating any disparaging, derogatory, libelous or
scandalous statements to any third party regarding the Company. The foregoing
shall not preclude Mr. Chandran from testifying truthfully in response to a
legally-imposed subpoena or otherwise as required by law. Mr. Chandran further
agrees that he will not hold himself out as an agent of the Company, or as
having any authority to bind the Company.
13.    This Agreement and compliance with this Agreement shall not be construed
as an admission by the Company of any liability whatsoever, or as admission by
the Company of any violation of the rights of Mr. Chandran, violation of any
order, law, statute, duty or contract whatsoever. The Company specifically
disclaims any liability to Mr. Chandran for any alleged violation of the rights
of Mr. Chandran, or for any alleged violation of any order, law, statute, duty
or contract on the part of the Company, or its employees or agents.
14.    The parties hereto represent and acknowledge that in executing this
Agreement they do not rely and have not relied upon any representation or
statement made by any of the parties or by any of the parties' agents, attorneys
or representatives with regard to the subject matter or effect of this Agreement
or otherwise, other than those specifically stated in this written Agreement.
15.    This Agreement shall be binding upon the parties hereto and upon their
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of said parties and each of them and to their heirs,
administrators, representatives, executors, successors, and assigns. Mr.
Chandran expressly warrants that he has not transferred to any person or entity
any rights or causes of action, or claims released by this Agreement.
16.    Should any provision of this Agreement be declared or be determined by
any court of competent jurisdiction to be illegal, invalid, or unenforceable,
the legality, validity and enforceability of the remaining parts, terms or
provisions shall not be effected thereby and said illegal, unenforceable, or
invalid term, part or provision shall be deemed not to be a part of this
Agreement.
17.    With the exception of any agreement with the Company pertaining to
proprietary, trade secret or other confidential information and/or the ownership
of inventions, all of which shall remain in full force and effect and is
unaffected by this Agreement, this Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements and
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof. This Agreement may only be amended or modified by a
writing signed by the parties hereto. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise.
18.    This Agreement shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any of the parties hereto.


5

--------------------------------------------------------------------------------




19.    This Agreement is made and entered into in the State of California, and
shall in all respects be interpreted, enforced and governed by and under the
laws of the State of California. The parties agree that any and all disputes
arising out of the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Santa Clara
County in accordance with the JAMS/Endispute Arbitration Rules and Procedures
for Employment Disputes. Either Mr. Chandran or the Company may initiate
arbitration, but the party demanding arbitration must do so within the
applicable statute of limitations, or else said claim shall be deemed waived.
20.    The parties agree that in any arbitration held to enforce or interpret
the terms of this Agreement, and/or should it be necessary for either party to
file a petition to compel arbitration, the arbitrator or the court, as the case
may be, shall have the authority to award the prevailing party reasonable
attorneys’ fees and costs. Said attorneys’ fees and costs shall extend to any
appeal process related hereto and to the enforcement and collection of any court
judgment and any execution related thereto.
21.    This Agreement may be executed in counterparts and each counterpart, when
executed, shall have the efficacy of a second original. Photographic or
facsimile copies of any such signed counterparts may be used in lieu of the
original for any said purpose.


 
 
 
 
 
For Rohan Chandran:
By: /s/ Rohan Chandran
 
Dated: 3/18/2016
Rohan Chandran
 
 
 
 
 
 
 
 
 
 
For Telenav, Inc.:
By:/s/ Loren Hillberg
 
Dated: 3/18/2016
Loren Hillberg
 
 
 
 
 





6